DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operator" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the waste collecting member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 15 recite "an opening" (lines 3 and 3-4, respectively) associated with the handle passage.  The plural inclusion of "the opening " could lead to confusion as to whether subsequent recitations of "the opening" are one and the same.   Differentiation of the elements (e.g., "first opening", an "opening of the handle passage", etc.) would further enhance the clarity of the claim.
Claim 10 recites the limitation "the wasted collecting member" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al (US 6,135,520).
As to claim 1, Miller et al discloses an animal waste collection and transport device (10), as illustrated in Figures 1-7,  comprising a container (24,46) configured to receive animal waste (see Abstract) through an opening (see Figures 1,6); a handle (12) having a first portion (14) and a second portion (16), the first portion configured to be  grasped by the operator and the second portion having a waste scraping tool (37); an attachment assembly having a first position where the container is attached to the handle and a second position where the container is detachable from the handle (Rivets 43 and 45 or other fasteners may be used to connect lower vertical portion 16 to the hoop 24 – see col. 2, lines 56-59); a container passage (44) combined with the container and configured to receive a portion of the handle (lower vertical portion of second portion 16); and a lid (36) (see Figure 7) combined with the second portion of the handle, wherein the lid is configured to cover the opening in the container when the attachment assembly is in the first position.
With claim 2, a waste collecting member (see col. 2, line 30) is positioned within the container when the attachment assembly is in the first position.
With claim 3, the attachment assembly includes an engagement member (43,45) (Rivets 43 and 45 or other fasteners may be used to connect lower vertical portion 16 to the hoop 24 – see col. 2, lines 56-59);   combined with the handle (lower portion of the second portion 16) (see Figure 6) and movable between an engaged position and a release position.
With claim 6, a handle passage (interior space of second portion 16) combined with the second portion of the handle, wherein the handle passage includes an opening (where first portion 14 goes into the second portion 16 - see Figure 6) and the handle is movable through the opening relative to the handle passage (see Figure 1).
With claim 8, it is best interpreted that the container further comprises a clip (8) configured to selectively attach to the lid (36).
Allowable Subject Matter
Claims 18-24 are allowed.
Claims 4-5, 7, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sherhandt, Lipscomb, Johnson, Vysotsky, and Bonney are cited as being relevant art, because each prior art shows an animal waste collection and transport device having a container and a handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651